                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    EDWARD FINLEY,                                           Case No. 2:10-CV-1782 JCM (VCF)
                 8                                             Plaintiff(s),                      ORDER
                 9            v.
               10     HOWARD SKOLNIK, et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of Finley v. Skolnik et al, case no. 2:10-cv-01782-
               14     JCM-VCF.
               15            On May 6, 2019, Magistrate Judge Ferenbach granted the parties’ stipulation to vacate all
               16     pending deadlines in light of the parties’ settlement. (ECF No. 126). However, since that date, no
               17     stipulation of dismissal or joint status report has been filed.
               18            Accordingly, the court hereby orders the parties to submit, within thirty (30) days from the
               19     date of this order, either a stipulation of dismissal or a joint status report indicating the status of
               20     the settlement. Failure to comply with the court’s order may result in sanctions.
               21            Accordingly,
               22            IT IS SO ORDERED.
               23            DATED June 18, 2019.
               24
                                                                      __________________________________________
               25                                                     UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
